            Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

RYAN PHLIPSEN,                              )
                                            )
       Plaintiff,                           )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No. 5:19-cv-483
KEVIN NGUYEN, LLC d/b/a                     )
PHO HUNG CUONG VIETNAMESE                   )
RESTAURANT,                                 )
                                            )
       Defendants.                          )

                                       COMPLAINT

       COMES NOW, RYAN PHIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant KEVIN NGUYEN, LLC, d/b/a PHO HUNG

COUNG VIETNAMESE RESTAURANT, pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                      JURISDICTION

       1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                          PARTIES

       2.       Plaintiff RYAN PHLIPSEN (hereinafter “Plaintiff”) is, and has been at all

                                                1
            Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 2 of 13



times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.       Plaintiff is disabled as defined by the ADA.

       4.       Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.       Plaintiff uses a wheelchair for mobility purposes.

       6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.       Defendant KEVIN NGUYEN, LLC d/b/a PHO CUONG VIETNAMESE

RESTAURANT (hereinafter “Nguyen, LLC”) is a Domestic For Profit Corporation that

transacts business in the state of Texas and within this judicial district.

       8.       Nguyen may be properly served with process via its registered agent for

service, to wit: Kevin Nguyen, 2014 My Anns HI, San Antonio, Texas, 78258.

                                FACTUAL ALLEGATIONS

                                               2
            Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 3 of 13



       9.       On or about April 11, 2019, Plaintiff was a customer at “Pho Hung Cuoung

Restaurant” a business located at 4788 NW Loop 410, San Antonio, Texas 78229,

referenced herein as the “Pho Hung.”

       10.      Nguyen, LLC is the owner or co-owner of the real property and

improvements that the Pho Hung is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.      Plaintiff lives approximately 4 miles from the Pho Hung and Property.

       12.      Plaintiff’s access to the business(es) located at 4788 Northwest Loop 410,

San Antonio, Bexar County Property Identification number 604600 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Pho Hung and Property, including those set forth in this

Complaint.

       13.      Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.      Plaintiff intends to revisit the Pho Hung and Property to purchase goods

                                             3
         Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 4 of 13



and/or services.

       15.     Plaintiff travelled to the Pho Hung and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Pho Hung

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Pho Hung and Property.

                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other

                                             4
         Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 5 of 13



              opportunities; and

       (v)    the continuing existence of unfair and unnecessary discrimination
              and prejudice denies people with disabilities the opportunity to
              compete on an equal basis and to pursue those opportunities for
              which our free society is justifiably famous, and costs the United
              States billions of dollars in unnecessary expenses resulting from
              dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.    The Pho Hung is a public accommodation and service establishment.

       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

                                              5
         Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 6 of 13



Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Pho Hung must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Pho

Hung and the Property in his capacity as a customer of the Pho Hung and Property and as

an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Pho Hung and Property that preclude and/or limit his access to

the Pho Hung and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Pho Hung and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Pho Hung and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA

                                             6
         Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 7 of 13



violations that exist at the Pho Hung and Property that preclude and/or limit his access to

the Pho Hung and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.      Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Pho Hung and Property,

as prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C.

§ 12182(b)(2)(A)(iv).

       30.      Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the Pho Hung and Property, including those specifically set forth herein, and

make the Pho Hung and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Pho Hung and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the Pho

Hung and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) All of the accessible parking spaces are not located on the shortest distance to

             the accessible route leading to the accessible entrances in violation of section

                                               7
  Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 8 of 13



    208.3.1 of the 2010 ADAAG Standards. This violation made it difficult for

    Plaintiff to access the units of the Property.

(ii) All accessible parking spaces lack an access aisle in violation of section 502.3

    of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

    exit and enter their vehicle.

(iii)   There is an excessive vertical rise at the base of the accessible ramp located

    nearest the accessible parking spaces in violation of Section 303.2 and 405.4 of

    the 2010 ADAAG standards. This violation made it dangerous and difficult for

    Plaintiff to access public features of the Property. This accessible ramp is the

    only means of access from the accessible parking space.

(iv)    The landing at the top of the accessible curb ramp does not have 36 (thirty-

    six) inch clear space in violation of section 406.4 of the 2010 ADAAG

    standards. This violation made it difficult and dangerous for Plaintiff to access

    the Property.

(v) The walking surfaces of the accessible route along the accessible ramp have

    turning space with excessive changes in level in violation of section 304.2 of

    the 2010 ADAAG standards. This violation made it dangerous and difficult for

    Plaintiff to access the units of the Property.

(vi)    The accessible ramp leading from the public sidewalk to the accessible

    entrances has a rise greater than 6 (six) inches but does not have handrails

    complying with section 505 of the 2010 ADAAG standards, this is a violation



                                        8
  Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 9 of 13



    of section 405.8 of the 2010 ADAAG standards. This violation made it

    difficult for Plaintiff to access the units of the Property.

(vii)   At Pho Hung Cuong, there is a doorway threshold with a vertical rise in

    excess of ½ (one half) inch and does not contain a bevel with a maximum slope

    of 1:2 in violation of section 404.2.5 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the interior of

    the Property.

(viii) The Property lacks an accessible route from accessible parking spaces to

    the accessible entrance of the Property in violation of section 206.2.1 of the

    2010 ADAAG standards. This violation made it difficult for Plaintiff to access

    the units of the Property.

(ix)    The to-go/take-out counter lacking any portion of the counter that has a

    maximum height of 36 (thirty-six) inches from the finished floor in violation of

    section 904.4 of the 2010 ADAAG standards, all portions of the to-go/take-out

    counter exceed 36 (thirty-six) inches in height from the finished floor. This

    violation made it difficult for Plaintiff to properly transact business at the

    Property.

(x) In Pho Hung Cuong, the bar is lacking any portion of the counter that has a

    maximum height of 34 (thirty-four) inches from the finished floor in violation

    of section 902.3 of the 2010 ADAAG standards, all portions of the bar exceed

    34 (thirty-four) inches in height from the finished floor. This violation made it

    difficult for Plaintiff to enjoy the unique eating experience at the bar.

                                        9
 Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 10 of 13



(xi)    Defendants fail to adhere to a policy, practice and procedure to ensure that

    all facilities are readily accessible to and usable by disabled individuals.

(b)     RESTROOMS:

(i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

    2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to locate accessible restroom facilities.

(ii) The actionable mechanism of the paper towel dispenser in the restroom is

    located outside the prescribed vertical reach ranges set forth in section 308.2.1

    of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to safely utilize the restroom facilities.

(iii)   Hand drying devices in the restrooms are located outside the prescribed

    vertical reach ranges set forth in section 308.2.1 of the 2010 ADAAG

    standards. This made it difficult for Plaintiff and/or any disabled individual to

    safely utilize the restroom facilities.

(iv)    The height of the urinals exceed the maximum required height set forth in

    section 605.2 of the 2010 ADAAG standards. This made it difficult for

    Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

(v) The restrooms have grab bars adjacent to the commode which are not in

    compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

    missing. This made it difficult for Plaintiff and/or any disabled individual to

    safely utilize the restroom facilities.



                                        10
        Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 11 of 13



       (vi)     The hand operated flush control is not located on the open side of the

             accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

             This made it difficult for Plaintiff and/or any disabled individual to safely

             utilize the restroom facilities.

       32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Pho Hung and

Property.

       33.      Plaintiff requires an inspection of Pho Hung and Property in order to

determine all of the discriminatory conditions present at the Pho Hung and Property in

violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.       All of the violations alleged herein are readily achievable to modify to

bring the Pho Hung and Property into compliance with the ADA.

       36.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Pho Hung and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Pho Hung and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

                                                11
        Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 12 of 13



      38.    Upon information and good faith belief, the Pho Hung and Property have

been altered since 2010.

      39.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      40.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Pho Hung and Property, including those alleged herein.

      41.    Plaintiff’s requested relief serves the public interest.

      42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

      43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the Pho Hung and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Pho Hung in violation of the ADA and ADAAG;

      (b)    That the Court find Nguyen, LLC, in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants from

             continuing their discriminatory practices;

                                             12
 Case 5:19-cv-00483-DAE Document 1 Filed 05/06/19 Page 13 of 13



(d)   That the Court issue an Order requiring Defendants to (i) remove the

      physical barriers to access and (ii) alter the subject Pho Hung to make it

      readily accessible to and useable by individuals with disabilities to the

      extent required by the ADA;

(e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

      expenses and costs; and

(f)   That the Court grant such further relief as deemed just and equitable in light

      of the circumstances.

                                  Dated: May 6, 2019.

                                  Respectfully submitted,

                                  /s/ Dennis R. Kurz
                                  Dennis R. Kurz
                                  Attorney-in-Charge for Plaintiff
                                  Texas State Bar ID No. 24068183
                                  Kurz Law Group, LLC
                                  1640 Powers Ferry Road, SE
                                  Building 17, Suite 200
                                  Marietta, GA 30067
                                  Tele: (404) 805-2494
                                  Fax: (678) 428-5356
                                  Email: dennis@kurzlawgroup.com




                                    13
